           Case 4:19-cv-01017-MWB Document 19 Filed 09/02/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    PRISCILLA WINTERS,                                    No. 4:19-CV-01017

                  Plaintiff,                              (Judge Brann)

          v.                                             (Magistrate Judge Arbuckle)

    ANDREW SAUL,1
    Commissioner of Social Security,

                  Defendant.

                                            ORDER

                                      SEPTEMBER 2, 2020

         Priscilla Winters filed this action seeking review of a decision by the

Commissioner of Social Security (“Commissioner”) denying Winters’ claim for social

security disability benefits and supplemental security income.2 In June 2020, Magistrate

Judge William I. Arbuckle issued a Report and Recommendation recommending that

this Court affirm the Commissioner’s decision and close this case.3 Winters filed timely

objections to that recommendation arguing that, for three different reasons, Magistrate

Judge Arbuckle erred in concluding that the Commissioner’s decision was support by

substantial evidence.4




1
      Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, as the successor officer to
      Nancy Berryhill, Acting Commissioner of Social Security, is automatically substituted as
      Defendant in this action.
2
      Docs. 1, 11.
3
      Doc. 16.
4
      Doc. 17.
        Case 4:19-cv-01017-MWB Document 19 Filed 09/02/20 Page 2 of 2




       “If a party objects timely to a magistrate judge’s report and recommendation, the

district court must ‘make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.’”5

Regardless of whether timely objections are made, district courts may accept, reject, or

modify—in whole or in part—the magistrate judge’s findings or recommendations.6

Although this Court may have reached a different decision than the Commissioner,

given the deferential standard of review that must be applied, the Court finds no error

in Magistrate Judge Arbuckle’s conclusion that the Commissioner’s decision is

supported by substantial evidence. Consequently, IT IS HEREBY ORDERED that:

       1.     Magistrate William I. Arbuckle’s Report and Recommendation (Doc. 16)

              is ADOPTED;

       2.     The Commissioner’s decision is AFFIRMED;

       3.     Final Judgment is entered in favor of Defendant and against Plaintiff

              pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g);

              and

       4.     The Clerk of Court is direct to CLOSE this case.

                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge
5
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
6
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                             2
